DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 17 of this application is patentably indistinct from claims 1-12 of Application No. 16/589,651 (hereinafter “the ‘651 application”). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the 
Claims 1-11 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of the copending ‘651 application. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of the copending ‘651 application in view of Sell (U.S. Pat. 4,381,180, hereinafter “Sell”).
Claim 21 recites the same invention as claim 11 of the ‘651 application except for the limitation “first and second frame members, the first frame member interconnecting first ends of the second and third piston shafts and the second frame member interconnecting second ends of the second and third piston shafts.”
Sell discloses a pump which has a frame 15 (Fig. 1), the frame made up of a first frame member located in the  vicinity of counterbore 51 and shield 53 for holding a first piston shaft, and a second frame member located in the vicinity of counterbore 52 and shield 54 for holding a second piston shaft. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of the ‘651 application to have a first frame member and a second frame member as claimed, in order to allow for reciprocal movement of the pistons along their longitudinal axes while holding the pistons in place to substantially prevent unwanted side-to-side movement. 
Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of the copending ‘651 application in view of Hollyday et al (U.S. Pat. 3,572,980, hereinafter “Hollyday”.
Claim 24 recites the same invention as claim 11 of the ‘651 application except for the limitation “an outer magnet supported on the body adjacent each of the first and second fluid cavities of the first and second pump chambers, the outer magnets being positioned to draw a respective one of the first and second pistons towards its end stroke position when the fluid pump is stopped to facilitate restart of the fluid pump.”
Hollyday discloses a pump system having a magnet supported adjacent a pumping chamber, the magnet being able to be energized in order to draw a piston 14 downward in order to create a pressure drop in the pump cylinder to allow a valve to open to draw fluid into the cylinder and to facilitate action of the pump (see col. 2, lines 67 to col. 3, line 3). 
A skilled artisan would have found it obvious at the time of the invention to modify the ‘651 application in order to provide the claimed outer magnets, in order to provide external energy allowing the pump to operate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter, Sr et al (U.S. Pat. 6,958,058 B1, hereinafter “Hunter”).
Regarding claim 1, Hunter discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand (illustrated in Fig. 6A as the elongate member attached to trumpet valve assembly 65) including a proximal body portion supporting a suction valve and an irrigation valve (trumpet valve assembly 65 is shown to have both a suction valve attached to suction source connection tubing 62 and an irrigation valve attached to irrigation source connection tubing 61; see also col. 1, lines 41-53 describing the two valves that control irrigation and suction, respectively, with buttons that are similar to the valves on a trumpet; the device is then connected at its output to the wand, referred to as a “probe” which is inserted into the body and performs various activities during the surgical procedure)
and a distal body portion defining a fluid channel (i.e., the output of the wand, or probe, which is inserted into the body); 
an irrigation fluid supply 59 connected to the irrigation valve of the suction and irrigation wand (via irrigation source connection tubing 61), the irrigation valve being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand (i.e., the trumpet valve assembly 65 has the irrigation valve attached to the irrigation source connection tubing 61 and controls the flow of irrigation fluid through the valve assembly 65); 
a vacuum source 63 (Fig. 6A) connected to the suction valve of the suction and irrigation wand (via suction source connection tubing 62), the suction valve being 
a fluid pump 60 (Fig. 6A) configured to deliver irrigation fluid to the suction and irrigation wand, the vacuum source connected to the fluid pump (via suction connection tubing 69) to pressurize the irrigation fluid being delivered to the suction and irrigation wand (see col. 5, lines 19-26 describing the general function of the pump which is to provide irrigating fluid under pressure).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (U.S. Pat. 5,542,918, hereinafter “Atkinson”).
Regarding claim 1, Atkinson discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand 14 (Fig. 2) including a proximal body portion supporting a suction valve 16 (Fig. 2) and an irrigation valve 18 (Fig. 2) (see also col. 2, lines 43-61 describing valve 16 as communicating vacuum pressure to the wand to aspirate fluid from the wound or surgical site, and valve 18 as communicating pressure to fluid pump 20 to operate the fluid pump in order to pump irrigation fluid to the wand) and a distal body portion defining a fluid channel (i.e., the output of the wand which is inserted into the body); 
an irrigation fluid supply (such as a hanging fluid bag; see col. 2, lines 45-47) connected to the irrigation valve of the suction and irrigation wand (via fluid line 2), the irrigation valve being actuable to deliver irrigation fluid to the fluid channel of the suction 
a vacuum source (see col. 2, lines 47-48) connected to the suction valve of the suction and irrigation wand (via vacuum line 4), the suction valve being actuable to draw a vacuum within the fluid channel (valve 16 is actuated to communicate vacuum pressure to the wand to aspirate fluid from the wound or surgical site);
a fluid pump 20 (Fig. 2) configured to deliver irrigation fluid to the suction and irrigation wand, the vacuum source connected to the fluid pump (via vacuum line 4) to pressurize the irrigation fluid being delivered to the suction and irrigation wand (see col. 2, lines 57-59 disclosing that the piston of valve 18 is open to communicate vacuum pressure to the pump 20 to operate the fluid pump, which serves to pressurize the irrigation fluid coming from the fluid line 2; see also col. 1, lines 17-20 disclosing that external fluid pumps supply irrigation fluids to the lavage system).
Regarding claim 2, Atkinson discloses that the fluid pump is a diaphragm type pump (see diaphragm 40 which is actuated to create pressure in the pump).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. Pub. 2005/0084395 A1, hereinafter “Kang”).
Regarding claim 1, Kang discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand 29 (Fig. 2) including a proximal body portion supporting a suction valve 18 (see para [0022] disclosing the valve 18 as connecting the vacuum source to the wand 29) and an irrigation valve 17 (see para [0022] disclosing 
an irrigation fluid supply 16 (Fig 1) connected to the irrigation valve 17 of the suction and irrigation wand (via valve 11, pump body 1 and tube 35), the irrigation valve 17 being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand in order to pump irrigation fluid to the wand (see para [0022] disclosing pushing the valve 17 to irrigation or “sprinkling”) a vacuum source (labeled as “vacuum source” in Fig. 1) connected to the suction valve 18 of the suction and irrigation wand, the suction valve being actuable to draw a vacuum within the fluid channel (see para [0022] disclosing that valve 18 is pushed down in order to connect the vacuum source to the wand 29 until the hole and channel 22 matches hole 26);
a fluid pump 1 (Fig. 1) configured to deliver irrigation fluid to the suction and irrigation wand, the vacuum source connected to the fluid pump (via an auto-switch 40 that connects the first and second chambers 2 and 3 of the to the vacuum source or atmosphere alternately; see para [0026]) to pressurize the irrigation fluid being delivered to the suction and irrigation wand (i.e., operating the valve pressurizes irrigation fluid to flow through valve 14 and into tubing connected to the wand 29; see Fig. 1).

Regarding claims 3-5, Kang discloses that the fluid pump includes a first pump chamber (combination of cavity 2 and the cavity on the opposing side of piston 5; Fig. 1) and a second pump chamber (combination of cavity 3 and the cavity on the opposing side of piston 6; Fig. 1), the first pump chamber being divided into first vacuum cavity (the cavity on the opposing side of piston 5 from cavity 2; Fig. 1) and a first fluid cavity 2 (Fig. 1) by a first diaphragm (combination of piston 5 and sheet 8B; Fig. 1) and the second pump chamber being divided into second vacuum cavity (the cavity on the opposing side of piston 6 from cavity 3; Fig. 1) and a second fluid cavity 3 (Fig. 1) by a second diaphragm (combination of piston 6 and sheet 8C;
 wherein the first diaphragm supports a first piston 5 (Fig. 1) and the second diaphragm supports a second piston 6 (Fig. 6);
wherein the first piston 5 is coupled to the second piston 6 by a first piston shaft 7 (Fig. 1).
Regarding claim 6, Kang discloses that the fluid pump includes a vacuum chamber (the lumen of tube 31 which is fitted into casing 30) and an atmosphere channel 38 or 39 (Fig. 1), the vacuum chamber communicating with the vacuum source (see para [0027] disclosing the tube 31 connected to tube 35 leading to the vacuum source) and the atmosphere channel communicating with atmosphere (see para [0027] disclosing channels 38 and 39 communicating with atmosphere).

Regarding claim 8, Kang discloses that the atmosphere valve assembly includes a first valve member (combination of passage 36 and inner surface of casing 30 which allows selective access to the passage 36 as the atmosphere valve assembly 30 is moved; see Fig. 1, view “B”) and a second valve member (combination of passage 37 and inner surface of casing 30 which allows selective access to the passage 37 as the atmosphere valve assembly 30 is moved; see Fig. 1, view “B”), the atmosphere valve assembly being movable between a first position in which the first valve member seals the first bore and the second bore is unsealed (illustrated in the bottom-left depiction in view “B” of Fig. 1 in which vacuum is drawn through bore 32 but is blocked by passage 36, and valve is open to allow atmosphere into channel 39), and
a second position in which the second seal member seals the second bore and the first bore is unsealed (illustrated in the bottom-right depiction in view “B” of Fig. 1 in which vacuum is drawn through bore 32 but is blocked by passage 39, and valve is open to allow atmosphere into channel 38).
Regarding claim 9, Kang discloses the pump including a vacuum valve assembly (combination of passage 34 and inner surface of casing 30 which allows selective access between passage 34 and tube 35 connected to the vacuum source; see Fig. 1, 
Regarding claim 10, Kang discloses that the vacuum valve assembly includes a third valve member (combination of passage 32 and inner surface of casing 30 which allows selective access between passage 32 and tube 35 connected to vacuum source) and a fourth valve member (combination of passage 33 and inner surface of casing 30 which allows selective access between passage 33 and tube 35 connected to vacuum source), the vacuum valve assembly being movable between a first position in which the third valve member seals the third bore and the fourth bore is unsealed (illustrated in the bottom-right depiction in view “B” where vacuum is communicated through the bore 33 but blocked from communication through bore 32), and
 a second position in which the fourth seal member seals the fourth bore and the third bore is unsealed (illustrated in the bottom-left depiction in view “B” where vacuum is communicated through bore 32 but blocked from communication through bore 33).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pat. 5,542,918) in view of Robinson (U.S. Pat. 5,758,563, hereinafter “Robinson”).
Regarding claims 3-5, it is noted that Atkinson does not appear to disclose the following claimed features:
the fluid pump includes a first pump chamber and a second pump chamber, the first pump chamber being divided into first vacuum cavity and a first fluid cavity by a first diaphragm and the second pump chamber being divided into second vacuum cavity and a second fluid cavity by a second diaphragm (as per claim 3);
 wherein the first diaphragm supports a first piston and the second diaphragm supports a second piston (as per claim 4);
wherein the first piston is coupled to the second piston by a first piston shaft (as per claim 5).
Robinson disclose a pump for driving and dispensing fluids, comprising:
a first pump chamber (combination of 28b and 30b; see Fig. 1) and a second pump chamber (combination of 28a and 30a; see Fig. 1), the first pump chamber being divided into first vacuum cavity 30b (Fig. 1) and a first fluid cavity 28b (Fig. 1) by a first diaphragm 64b (Fig. 1) and the second pump chamber being divided into second vacuum cavity 30a (Fig. 1) and a second fluid cavity 28a (Fig. 1) by a second diaphragm 64a (Fig. 1) (as per claim 3);
 wherein the first diaphragm supports a first piston 60b (Fig. 1) and the second diaphragm supports a second piston 60a (Fig. 1) (as per claim 4);

A skilled artisan would have found it obvious at the time of the invention to modify the pump of Atkinson according to the teaching in Robinson, in order to provide an improved control valve actuator that performs both a switching and a sealing function using a double diaphragm configuration (see Robinson at col. 2, lines 18-30). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub. 2005/0084395 A1).
Regarding claim 17, Kang does not appear to disclose that the irrigation fluid supply is a compressible pouch containing the irrigation fluid.
However, Kang discloses that it is well-known to provide irrigation fluid supply in the form of a “hanging fluid bag” (see para [0003]), which are understood by those of ordinary skill in the art to be conventional fluid bags which are generally made of thin, flexible material allowing them to be compressible.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the irrigation fluid source to be a compressible pouch, in order to provide a well-known, mass-produced, conventional and readily available fluid source with a reasonable expectation of success. The source would also be able to be filled with a variety of different fluids and compressed as necessary to provide additional fluid pressure to the system.

Allowable Subject Matter
Claims 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notwithstanding the double patenting rejection, claims 21-25 contain allowable subject matter. Independent claim 21 contains the subject matter recited in claim 11, which has been indicated to contain allowable subject matter as noted above.
Notwithstanding the double patenting rejection, claim 26 contains allowable subject matter. Independent claim 26 is allowed because it contains the subject matter recited in claim 11, which has been indicated to contain allowable subject matter as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/01/2022